Reversed and Remanded and Memorandum Opinion filed February 15, 2007







Reversed
and Remanded and Memorandum Opinion filed February 15, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00786-CV
____________
 
ELIZABETH IRELAND, Appellant
 
V.
 
GREGORY & COOK, INC. A/K/A GREGORY & COOK 
CONSTRUCTION, INC, Appellee
 

 
On Appeal from the 11th
District Court
Harris County, Texas
Trial Court Cause No.  2005-81004
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 16,
2006.
On
January 11, 2007, the parties filed a joint motion to reverse the judgment and
remand the cause to the trial court.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the judgment is reversed and the cause remanded to the trial court.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
February 15, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.